  8:16-cr-00076-LSC-MDN Doc # 313 Filed: 08/10/20 Page 1 of 3 - Page ID # 858




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:16CR76

        vs.
                                                          MEMORANDUM AND ORDER
RYAN GABEL,

                       Defendant.


       This matter is before the Court on the Defendant’s Motion, ECF No. 312, captioned

“DUE PROCESS RIGHT’S VIOLATIONS UNDER THE FIFTH AMENDMENT, AND

CRUEL AND UNUSUAL PUNISHMENT UNDER THE EIGHTH AMENDMENT (Farmer

v. Brennan) AND/OR UNDER 18 U.S.C. § 3582(c)(1)(A) AND/OR UNDER U.S.S.G. §

1B1.13(1)(A).”

       The Defendant contends that conditions of confinement at the United States

Penitentiary in Marion, Illinois, violate his right to due process and his right to be free from

cruel and unusual punishment under the United States Constitution. This Court has no

jurisdiction over such claims, and they will be dismissed without prejudice to reassertion

in the U.S. District Court for the district where the Defendant resides.

       The Defendant also seeks a reduction of his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A) as amended by Section 603 of the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018), affording him immediate release from custody. He notes that he has

high blood pressure and he fears adverse health consequences as a result of potential

exposure to coronavirus.
  8:16-cr-00076-LSC-MDN Doc # 313 Filed: 08/10/20 Page 2 of 3 - Page ID # 859




        Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .”

        Section 3582(c)(1)(A) also provides in pertinent part:

        [T]he court . . . may reduce the term of imprisonment (and may impose a
        term of probation or supervised release with or without conditions that does
        not exceed the unserved portion of the original term of imprisonment), after
        considering the factors set forth in section 3553(a) to the extent that they
        are applicable, if it finds that—

                (i)     extraordinary and compelling reasons warrant such a
                        reduction;
                        ....

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

        In the Defendant’s pending Motion, he has included no evidence or factual

allegations regarding his submission of any request to the Warden of his facility.

Accordingly, it appears the Defendant has not exhausted his administrative remedies,

and this Court has no jurisdiction over his Motion under § 3582(c)(1)(A).

        Accordingly,

        IT IS ORDERED:

        1. The Defendant’s Motion, ECF No. 312, is denied without prejudice to

            reassertion of his claims of constitutional violations in the U.S. District Court for

            the district in which he resides, and without prejudice to reassertion of his claim


                                                2
8:16-cr-00076-LSC-MDN Doc # 313 Filed: 08/10/20 Page 3 of 3 - Page ID # 860




       under 18 U.S.C. § 3582(c)(1)(A) following his exhaustion of administrative

       remedies; and

    2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

       his last know address.

    Dated this 10th day of August 2020.
                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge




                                          3
